Citation Nr: 1003304	
Decision Date: 01/22/10    Archive Date: 02/01/10

DOCKET NO.  08-20 320	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.	Entitlement to earlier effective date prior to August 8, 
2001 for the grant of service connection for bipolar 
disorder, depressed with psychotic and posttraumatic 
stress disorder (PTSD) elements.

2.	Entitlement to initial increased rating of service 
connected bipolar disorder, depressed with psychotic and 
posttraumatic stress disorder (PTSD) elements, currently 
evaluated at 70 percent disabling. 


REPRESENTATION

Appellant represented by:	Florida Department of Veterans 
Affairs


ATTORNEY FOR THE BOARD

H. Yoo, Associate Counsel


INTRODUCTION

The veteran had active service from October 1956 to February 
1957.

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a decision of July 2007 by the 
Department of Veterans Affairs (VA) Philadelphia, 
Pennsylvania Regional Office (RO) which granted the Veteran's 
claim seeking an increased rating for bipolar disorder, 
depressed with psychotic and posttraumatic stress disorder 
elements evaluated as 70 percent disabling.  This case has 
since been transferred to the St. Petersburg, Florida VARO.


FINDINGS OF FACT

1.	An application to reopen a previously denied claim of 
entitlement to service connection for nervous disorder was 
received on August 8, 2001.

2.	In July 2007, the RO established service connection for 
the Veteran's bipolar disorder, depressed with psychotic 
and PTSD elements, effective August 8, 2001.  

3.	While there is total occupational impairment, the 
Veteran's symptomatology is not manifested or approximated 
by total social impairment due to such symptoms as gross 
impairment in thought processes or communication; grossly 
inappropriate behavior; persistent danger of hurting 
oneself or others; an intermittent inability to perform 
the activities of daily living (including maintenance of 
minimal personal hygiene); disorientation to time or 
place; memory loss for names of close relatives, or one's 
own name.  




CONCLUSION OF LAW

1.	The criteria for the establishment of an effective date 
prior to August 8, 2001, for service-connected bipolar 
disorder, depressed with psychotic and PTSD elements, have 
not been met.  38 U.S.C.A. §§ 5101, 5110 (West 2002 & 
2009); 38 C.F.R. § 3.400 (q) (2009).

2.	The criteria for the assignment of a rating in excess of 
70 percent for PTSD have not been met.  38 U.S.C.A. §§ 
1155, 5103, 5103A, 5107 (West 2002 & Supp. 2009); 38 
C.F.R. §§ 3.102, 3.159, 3.655, 4.1, 4.3, 4.7, 4.130 
Diagnostic Code 9411 (2009).
 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duty to Notify and Assist

VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2008); 38 
C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2008).  Upon 
receipt of a complete or substantially complete application 
for benefits, VA is required to notify the claimant and his 
or her representative, if any, of any information, and any 
medical or lay evidence, that is necessary to substantiate 
the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper 
notice from VA must inform the claimant of any information 
and evidence not of record (1) that is necessary to 
substantiate the claim; (2) that VA will seek to provide and; 
(3) that the claimant is expected to provide.  

Here, however, service connection was granted by the 
currently appealed July 2007 decision, and the Veteran 
disagreed with the disability rating and effective date.  
Courts have held that once service connection is granted the 
claim is substantiated, additional notice is not required and 
any defect in the notice is not prejudicial.  Hartman v. 
Nicholson, 483 F.3d 1311 (Fed. Cir. 2007), Goodwin v. Peake, 
22 Vet. App. 128, 134 (2008), Dunlap v. Nicholson, 21 Vet. 
App. 112 (2007).  Therefore, no further notice is required 
for these claims.

Regarding the duty to assist, the Board finds that all 
necessary development has been accomplished, and therefore 
appellate review may proceed without prejudice to the 
appellant.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  VA 
has obtained all relevant medical records.  Significantly, 
neither the Veteran nor his representative has identified, 
and the record does not otherwise indicate, any additional 
existing evidence that is necessary for a fair adjudication 
of the claim that has not been obtained.  Hence, no further 
notice or assistance to the Veteran is required to fulfill 
VA's duty to assist the appellant in the development of the 
claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 
F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. 
App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).

Earlier Effective Date

Under 38 C.F.R. § 3.400(b)(2)(i), the effective date for a 
grant of direct service connection will be the day following 
separation from active service or the date entitlement arose 
if the claim is received within one year after separation 
from service.  Otherwise, the effective date is the date of 
receipt of claim, or date entitlement arose, whichever is 
later.  

The effective date for a grant of service connection on the 
basis of the receipt of new and material evidence following a 
final prior disallowance is the date of receipt of the 
application to reopen, or the date entitlement arose, 
whichever is later. 38 U.S.C.A. § 5110; 38 C.F.R. § 
3.400(q)(1)(ii) (2009). 

Historically, it is noted that entitlement to service 
connection for a nervous disorder has been denied on several 
occasions in the past, most recently (prior to the claim of 
August 2001 that led to this current appeal) by the Board in 
June 1978.  

The Veteran filed an application to reopen his claim of 
entitlement to service connection on August 8, 2001.  
Ultimately, by a rating decision of July 2007, service 
connection was established for bipolar disorder, depressed 
with psychotic and PTSD elements, effective August 8, 2001.  

The Veteran contends that the medical evidence in the record 
demonstrates he was entitled an effective date prior to 
August 8, 2001 for his service connected bipolar disorder, 
depressed with psychotic and PTSD elements, and should be 
assigned a compensable evaluation retroactive to an earlier 
effective date.  

[As an aside, it is noted that the Veteran has not raised 
specific contentions of clear and unmistakable legal or 
factual error in any of the past decisions that denied 
service connection for a nervous disorder that, but for the 
error, would have manifestly required the assignment of an 
earlier effective date than August 8, 2001.]

The Board recognizes that the Veteran was treated for 
variously diagnosed psychiatric disorders prior to August 
2001.  Under the law, however, and as noted above, the 
effective date for a grant of service connection on the basis 
of the receipt of new and material evidence following a final 
prior disallowance is the date of receipt of the application 
to reopen, or the date entitlement arose, whichever is later.  
38 U.S.C.A. § 5110; 38 C.F.R. § 3.400(q)(1)(ii) (2009). As 
such, the RO assigned the earliest possible effective date 
for its grant of the reopened claim, which as noted above was 
received by VA on August 8, 2001.  See also Leonard v. 
Nicholson, 405 F.3d 1333 (Fed. Cir. 2005); Sears v. Principi, 
349 F.3d 1326 (Fed. Cir. 2003).

Therefore, the Board finds that an effective date prior to 
August 8, 2001, for the establishment of service connection, 
is not warranted.

Initial Increased Rating

Disability ratings are determined by applying a schedule of 
ratings that is based on average impairment of earning 
capacity.  Separate diagnostic codes identify the various 
disabilities.  38 U.S.C.A. § 1155; 38 C.F.R., Part 4.  Each 
disability must be viewed in relation to its history and the 
limitation of activity imposed by the disabling condition 
should be emphasized.  38 C.F.R. § 4.1.  Examination reports 
are to be interpreted in light of the whole recorded history, 
and each disability must be considered from the point of view 
of the appellant working or seeking work.  38 C.F.R. § 4.2.  
Where there is a question as to which of two disability 
evaluations shall be applied, the higher evaluation is to be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating is to be assigned.  38 C.F.R. § 4.7.

Disability evaluations are determined by the application of a 
schedule of ratings, which is based on average impairment of 
earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  
Separate diagnostic codes identify the various disabilities.  
Where there is a reasonable doubt as to the degree of 
disability, such doubt will be resolved in favor of the 
claimant.  38 C.F.R. § 3.102.  Where there is a question as 
to which of two evaluations shall be applied, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. §§ 
4.7, 4.14.  In an appeal of an initial rating (such as in 
this case), consideration must be given to "staged" ratings, 
i.e., disability ratings for separate periods of time based 
on the facts found. See Fenderson v. West, 12 Vet. App. 119, 
126 (1999). The Board will thus consider entitlement to 
"staged ratings."

As stated above, the Veteran holds a 70 percent schedular 
rating effective August 8, 2001.  On August 8, 2001, the 
Veteran filed to reopen his claim for a psychiatric disorder. 

Relevant evidence includes private medical records from the 
Girard Medical Center, dated from 2001 to 2002.  These 
records reflect that the Veteran's symptoms included auditory 
and visual hallucinations, depressed mood, and insomnia and 
that various psychiatric disorders including schizoaffective 
disorder and depression were diagnosed.  Generally, the 
Veteran was described as quiet, fairly groomed, and neutral 
mood.  The Veteran stated on numerous occasions that the 
medication he was prescribed was helping decrease his 
hallucinations, keeping his mood stable, and denied homicidal 
or suicidal ideation.  The Veteran's GAF score was assessed 
at 35 in April 2001, 60 in April 2002, and 70 in July 2002.  
See Girard Medical Center private treatment records, dated 
April 2001 to September 2002.

Added to the record was the Veteran's testimony presented at 
a hearing before a Veterans Law Judge in January 2005.  There 
is also an opinion of a private licensed clinical 
psychologist, Dr. M. P, Carney, dated in January 2005.  Dr. 
Carney indicated that he had been treating the Veteran since 
May 2001, when he presented with depression and memory 
problems.  It was noted that the symptoms reported by the 
Veteran were typical of PTSD manifested by nightmares, 
dissociation, memory impairment, and hypervigilence.  See Dr. 
M. P. Carney's letter, dated January 2005.

The Veteran underwent a VA examination in June 2007 which 
confirmed his diagnosis of bipolar disorder, depressed with 
psychotic and PTSD elements, with a GAF score of 53.  It was 
noted that the Veteran had been unemployed since 1955 and did 
not socialize much but is able to help with chores and 
cooking.  It was noted that he had been married for 25 years, 
had children, and visited his sister.

The Veteran was appropriately dressed for his evaluation, had 
good eye contact, mood was neutral, thought process was 
logical and goal directed.  However, the Veteran stated he 
was paranoid and believed people were following to harm him. 
The Veteran stated he has tried to harm himself in the past 
and acknowledged hearing voices.  The Veteran did not know 
who to governor is or the vice-president but is able to 
identify the president and the mayor.  He is oriented to time 
but is not fully aware of his surroundings and world current 
events.  See VA examination, dated June 2007.

Finally, according to VA treatment records dated from June to 
November 2008 report the Veteran's GAF score ranging from 40 
to 55.  The Veteran stated he continues to hear voices but 
that it has diminished and denied suicidal and homicidal 
thoughts.  He was alert and oriented, had eye contact, 
restricted affect, speech was at a regular rate and rhythm, 
he was less depressed, and thought process was organized and 
goal directed.  See VA treatment records, dated June to 
November 2008.

Bipolar disorder is evaluated under DC 9432.  38 C.F.R. § 
4.130.  Under DC 9432, a 70 percent rating contemplates 
occupational and social impairment, with deficiencies in most 
areas, such as work, school, family relations, judgment, 
thinking, or mood, due to such symptoms as: suicidal 
ideation; obsessional rituals which interfere with routine 
activities; speech intermittently illogical, obscure, or 
irrelevant; near-continuous panic or depression affecting the 
ability to function independently, appropriately and 
effectively; impaired impulse control (such as unprovoked 
irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including 
work or a work-like setting); inability to establish and 
maintain effective relationships.

The next higher 100 percent rating is warranted where there 
is total occupational and social impairment, due to symptoms 
such as: gross impairment in thought processes or 
communication; persistent delusions or hallucinations; 
grossly inappropriate behavior; persistent danger of hurting 
others; intermittent inability to perform activities of daily 
living (including maintenance of minimal personal hygiene); 
disorientation to time or place; memory loss for names of 
close relatives, own occupation or name.

When evaluating a mental disorder, the frequency, severity, 
and duration of psychiatric symptoms, the length of 
remissions, and the veteran's capacity for adjustment during 
periods of remission must be considered.  38 C.F.R. § 
4.126(a).  In addition, the evaluation must be based on all 
the evidence of record that bears on occupational and social 
impairment rather than solely on the examiner's assessment of 
the level of disability at the moment of the examination.  
Id.  Further, when evaluating the level of disability from a 
mental disorder, the extent of social impairment is 
considered, but the rating cannot be assigned solely on the 
basis of social impairment.  38 C.F.R. § 4.126(b).  The 
diagnoses and classification of mental disorders must be in 
accordance with DSM-IV (American Psychiatric Association: 
Diagnostic and Statistical Manual of Mental Disorders (4th 
ed. 1994)).  See 38 C.F.R. §§ 4.125 through 4.130.

Symptoms listed in VA's general rating formula for mental 
disorders are not intended to constitute an exhaustive list, 
but rather are to serve as examples of the type and degree of 
the symptoms, or their effects, that would justify a 
particular rating.  Mauerhan v. Principi, 16 Vet. App. 436 
(2002).

In assessing the evidence of record, the Board has reviewed 
the Veteran's Global Assessment of Functioning (GAF) scores.  
It is important to note that, as noted by the Court, a GAF 
score is a scale reflecting the "psychological, social, and 
occupational functioning on a hypothetical continuum of 
mental health-illness."  Richard v. Brown, 9 Vet. App. 266, 
267 (1996) (citing DSM-IV at 32).

Under DSM-IV, GAF scores ranging between 61 and 70 are 
assigned when there are some mild symptoms (e.g., depressed 
mood and mild insomnia), or some difficulty in social, 
occupational, or school functioning (e.g., occasional 
truancy, or theft within the household), but when the 
individual is functioning pretty well and has some meaningful 
interpersonal relationships.  

GAF scores ranging between 51 and 60 are assigned when there 
are moderate symptoms (like flat affect and circumstantial 
speech, and occasional panic attacks), or moderate difficulty 
in social, occupational, or school functioning (e.g., few 
friends, conflicts with peers or co-workers).  Id.

GAF scores ranging between 41 and 50 are assigned when there 
are serious symptoms (e.g., suicidal ideation, severe 
obsessional rituals, frequent shoplifting), or any serious 
impairment in social, occupational, or school functioning 
(e.g., no friends, unable to keep a job).  Id.

GAF scores ranging between 31 and 40 are assigned when there 
is some impairment in reality testing or communication (e.g., 
speech is at times illogical, obscure, or irrelevant) or 
major impairment in several areas, such as work or school, 
family relations, judgment, thinking, or mood (e.g., 
depressed man avoids friends, neglects family and is unable 
to work).  Id.

GAF Scores between 21 and 30 are assigned when behavior is 
considerably influenced by delusions or hallucinations or 
serious impairment in communication or judgment (e.g., 
sometimes incoherent, acts grossly inappropriately, suicidal 
preoccupation) or inability to function in almost all areas 
(e.g., stays in bed all day; no job, home, or friends).  Id.

Based on a review of the evidence, the Board finds that the 
clinical findings do support a rating of 70 percent, but not 
a rating of 100 percent.  While the records indicate the 
Veteran has symptoms of auditory and visual hallucinations, 
and he has not been employed since 1957, the Board finds that 
there is no evidence of total social impairment.  There is no 
objective evidence that the Veteran has persistent delusions 
or hallucinations, or that he has exhibited grossly 
inappropriate behavior.  Recent treatment records indicate 
his hallucinations have become less frequent with medication.  
He is not a danger to himself or others, and has almost 
always been able to maintain personal hygiene.  The records 
reflect that the Veteran is married and able to carry out 
basic tasks, and visits his sister.  In addition, the 
Veteran's GAF score has ranged from 35 to 70; at its worst, 
indicating some impairment in reality testing or 
communication and major impairment in several areas, such as 
work or school, family relations, judgment, thinking, or 
mood.

Symptoms consistent with a 100 percent evaluation - causing 
total social impairment - are simply not shown by the 
objective findings in treatment records and examination 
reports.  Accordingly, the Board finds that the preponderance 
of the evidence is against the claim for an initial 
evaluation in excess of 70 percent for bipolar disorder.




ORDER

Entitlement to an effective date prior to August 8, 2001, for 
the grant of service connection for bipolar disorder, 
depressed with psychotic and PTSD elements, is denied.  

An initial rating for PTSD in excess of 70 percent is denied.




____________________________________________
J. A. MARKEY
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


